JUDY ANN JEAN KEETER,                IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
      Appellant,
                                     NOT FINAL UNTIL TIME EXPIRES TO
v.                                   FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
THE BANK OF NEW YORK
MELLON FKA THE BANK OF               CASE NO. 1D14-5545
NEW YORK, AS TRUSTEE FOR
THE CERTIFICATEHOLDERS
OF       CWALT,       INC.,
ALTERNATIVE LOAN TRUST
2006-OA11, MORTGAGE PASS-
THROUGH      CERTIFICATES,
SERIES 2006-OA11,

      Appellees.

_____________________________/

Opinion filed June 21, 2016.

An appeal from the Circuit Court for Duval County.
William A. Wilkes, Judge.

Judy Ann Jean Keeter, pro se, Appellant.

Brian K. Hole and Katherine M. Joffe of Holland & Knight LLP, Fort Lauderdale,
for Appellees.




PER CURIAM.

      AFFIRMED.



B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.
                                           1